Title: John Quincy Adams to Abigail Adams, 28 February 1796
From: Adams, John Quincy
To: Adams, Abigail


          
            My Dear Mother.
            London February 28. 1796.
          
          The last Letter I wrote you should have gone by the Galen, but from being postponed to the last moment, the opportunity was lost, and it will now be delivered to you, together with this by my friend Mr: Gardner who goes with Scott. He has also the goodness to take charge of the cloaks for yourself and Louisa, for which you wrote to my brother Thomas. As he remained at the Hague, I undertook the commission myself, and hope you will think I have acquitted myself of it to your satisfaction. I must not however pride myself much upon the subject, for I have given full proof upon another commission which came at the same time, of satin for Mrs: Welsh, that I am not always to be trusted in this way. The Doctor sent a small strip for a pattern, and I am perfectly ashamed to say that I have lost it
          The cloaks were chosen by Mrs: Johnson, and by her second daughter, a very amiable young lady bearing the name of Louisa Catherine, which was one of my inducements for requesting her to select the cloak for her namesake. You will please to request of Louisa her acceptance of it as a token of my regard, and will permit me to present the other, as a mark of grateful affection to yourself.
          I have received your letter by Mr: Coles, containing twenty coupons for which you wish to have new obligations taken. As I am in expectation of returning in a short time to the Hague I shall take them with me. I shall purchase you a watch agreeable to your request, but such an article requiring some time for trial before its merit can be ascertained I shall send it by some future opportunity.
          From the newspapers which I send you will find that nothing very

material is now passing in Europe. The talk about negotiations for Peace continues, but it is too late in the season to expect an agreement without the trial of another campaign. Such at least is the probable appearance, though all the belligerent powers
          
            “Howe’er they may affect the style of Gods”
          
          are exhausted beyond the possibility of much further endurance
          The pamphlets of Louvet and Madame Roland. The life of Dumouriez and the apologetic account of Sieyes have been so long published, that possibly they may have reached you already. They contain many curious and interesting details upon the strange eventful history of the french Revolution, which has had so many desperate enemies, so many frantic friends, and so few impartial judges.
          Every thing here is very quiet, although the scarcity of bread is constantly increasing. The winter has been mild beyond all example, which has been a great alleviation to those who would have suffered most from the scarcity, but apprehensions are entertained that its effect upon the following harvest, will be unfavourable.
          Our latest Letters from America, give us upon the whole a more pleasing aspect of the state of affairs than we had apprehended. They encourage the hope that our Peace will yet be preserved, and this comprehends in itself the enjoyment of almost every blessing that a Nation can possess.
          Mr: Randolph’s pamphlet has been republished here, and a very curious thing it is. Among the thousand proofs that I meet with every day of the influence that party spirit has upon the moral sense I have considered it as one of the strongest, that there are Americans who avow themselves of opinion that his conduct amounted only to an indiscretion, and that he has been harshly treated.
          While I am writing I receive the Boston Centinels to the 27th: of January. The speech of the Governor at the opening of the Session is almost as strange to me as Randolph’s Vindication. Indeed the People of Massachusetts have great respect for persons, or they would hardly suffer a man depreciated to the delivery of such a speech to appear in the face of the World, as their chief Magistrate. The answers of the two Houses are a little more considerate, though the “most popular” branch as his Excellency has it, cannot help a trifle of trimming as usual.
          My latest letters from my brother Thomas were of January 27. He

has had a touch of his old rheumatic complaint but had got better, and writes in good spirits. I hope to see him again soon, but how soon I am yet unable to say.
          Your ever affectionate Son
          
            John Q. Adams.
          
        